DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 recite the terms a “proportioner working bin”, “a storage bin”, and a “power bin”.  These limitations render the claims indefinite because it is unclear as to what they are and what exactly is intended to be claimed.  Specifically, it is unclear as to whether these ‘bins’ are a specific delimiting compartment, merely a general area, a combination thereof, or something else entirely.  Further, should they be merely a general area, it is further unclear as to the metes and bounds of where one area ends and one area begins.  As such, it would have been impossible for one of ordinary skill in the art attempting to re-create the invention to know whether they are truly doing so.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (US 2012/0097755) in view of Scarborough (US 5803964), and Haviland (US 2011/0186657) or Meier et al. (US 2011/0193398).
Regarding claims 1 and 2, Nickel discloses a shotcrete jetting machine comprising:  a vehicle chassis [12] having working bin comprising a slurry porportioner [50] and spray head/nozzle [24, 26]; a storage bin comprising a storage tank [48], first and second pump and outlet pipes [spraying machine 46 would include a pump, and water connection 43 would include a pump sending metered water to mixing auger 38]; and a power bin comprising an engine housing [22] and operator control [20] that includes generators, air compressors and electric motors/components [Paragraphs 2, 3, 51, 54 and 56].
Nickel fails to disclose the machine a second tank and being mounted on tracks.
Scarborough teaches a machine for spraying shotcrete having water tanks [226, 228] mounted on the machine frame [Figures 1, 16 & 17].
Haviland and Meier teach machines for spraying shotcrete that are mounted on tracks [Figures 1-6 and Figures 1-5 respectively].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the machine of Nickel by adding the water tank as described by Scarborough to increase mobility and versatility of the machine such that it is not bound to a water hose and can therefore .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Nickel-Scarborough-Haviland/Meier combination as applied to claims 1 and 2 above, and further in view of Colborne (US 2006/0055193).
The Nickel-Scarborough-Haviland/Meier combination fails to disclose the engine area having an exhaust fan.
Colborne teaches an engine exhaust fan with an exhaust fan [Paragraph 91].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the engine of the Nickel-Scarborough-Haviland/Meier combination by adding the exhaust fan as described by Colborne to prevent the engine and associated components in that area from overheating [Paragraph 91].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Amberg et al. (US 5851580) and Bond et al. (US 2013/0330467) disclose shotcrete spraying machines similar to the claimed invention.  Gerber et al. (US 5976632) and Boyd, IV (US 2016/0263822) disclose shotcrete production and spraying systems similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619